1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      MELVIN WILLIAMS,                           Case No. 2:17-cv-08066-JFW (SHK)
12
                                  Petitioner,
13                                               ORDER ACCEPTING FINDINGS
                           v.                    AND RECOMMENDATION OF
14                                               UNITED STATES MAGISTRATE
15    R. RACKLEY, Warden,                        JUDGE

16                                Respondent.

17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. The Court has engaged in de novo review of those portions of
21   the Report to which Petitioner has objected. The Court accepts the findings and
22   recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
24   action with prejudice and without leave to amend.
25
26   Dated: June 3, 2019
27                                         HONORABLE JOHN F. WALTER
                                           United States District Judge
28
